Case 20-71637-pmb   Doc 14    Filed 03/17/21 Entered 03/17/21 11:16:05   Desc Main
                             Document      Page 1 of 22
                       Case 20-71637-pmb                         Doc 14           Filed 03/17/21 Entered 03/17/21 11:16:05                                        Desc Main
                                                                                 Document      Page 2 of 22
 Fill in this information to identify your case:
 Debtor 1                Treasure                               Hutchinson                       Ketchum
                         First Name                             Middle Name                      Last Name
 Debtor 2                Thomas                                                                  Ketchum
 (Spouse, if filing)     First Name                             Middle Name                      Last Name
 United States Bankruptcy Court for the:              Northern                            District of Georgia
                                                                                                      (State)
 Case number             20-71637
 (If known)
                                                                                                                                                                               Check if this is an
                                                                                                                                                                               amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information -
Amended                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


 Part 1:       Summarize Your Assets

                                                                                                                                                        Your assets
                                                                                                                                                        Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                 $215,000.00
     1a. Copy line 55, Total real estate, from Schedule A/B .....................................................................................
                                                                                                                                                                 $13,538.00
      1b. Copy line 62, Total personal property, from Schedule A/B ..........................................................................

                                                                                                                                                                 $228,538.00
      1c. Copy line 63, Total of all property on Schedule A/B .......................................................................................


 Part 2:       Summarize Your Liabilities

                                                                                                                                                        Your liabilities
                                                                                                                                                        Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                                                 $233,857.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)                                                                                     $16,000.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................
                                                                                                                                                                 $97,227.71
      3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ........................

                                                                                                                             Your total liabilities              $347,084.71



 Part 3:       Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                 $3,080.77
     Copy your combined monthly income from line 12 of Schedule I .........................................................................

 5. Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                                                 $3,078.64
     Copy your monthly expenses from line 22, Column A, of Schedule J................................................................




              {initials:codebtor}                                                                                                                                    {initials:debtor}

  Official Form 106Sum                                 Summary of Your Assets and Liabilities and Certain Statistical Information                                                page 1


  Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                                  Page 1 of 18
                  Case 20-71637-pmb                 Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                                  Desc Main
                                                                 Document      Page 3 of 22
Debtor 1 Treasure                            Hutchinson                Ketchum                      Case number (if known) 20-71637
            First Name                       Middle Name               Last Name

Part 4:    Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes.

7. What kind of debt do you have?
          Your debts are primarily consumer debts. Consumer debts are those incurred by an individual primarily for a personal,
          family, or household purpose. 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.
          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
          this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official                                 $609.60
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

     From Part 4 on Schedule E/F, copy the following:                                                         Total claim


     9a. Domestic support obligations (Copy line 6a.)                                                         $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                $16,000.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                      $0.00

     9d. Student loans. (Copy line 6f.)                                                                       $86,071.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as              $0.00
     priority claims. (Copy line 6g.)
                                                                                                              $0.00
     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

     9g. Total. Add lines 9a through 9f.                                                                      $102,071.00




           {initials:codebtor}                                                                                                                   {initials:debtor}

 Official Form 106Sum                       Summary of Your Assets and Liabilities and Certain Statistical Information                                       page 2
 Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                               Page 2 of 18
                       Case 20-71637-pmb                   Doc 14     Filed 03/17/21 Entered 03/17/21 11:16:05                                  Desc Main
                                                                     Document      Page 4 of 22
 Fill in this information to identify your case:
 Debtor 1                Treasure                      Hutchinson              Ketchum
                         First Name                    Middle Name             Last Name
 Debtor 2                Thomas                                                Ketchum
 (Spouse, if filing)     First Name                    Middle Name             Last Name
 United States Bankruptcy Court for the:       Northern                   District of Georgia
                                                                                      (State)
 Case number             20-71637
 (If known)
                                                                                                                                           Check if this is an amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims - Amended                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the
other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official
Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured
claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number
the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of any additional pages, write your name and case number (if
known).
 Part 1:       List All of Your PRIORITY Unsecured Claims
 1.     Do any creditors have priority unsecured claims against you?
               No. Go to Part 2.
               Yes.
 2.  List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim
     listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts.
     As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the
     Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                     Total         Priority      Nonpriority
                                                                                                                                     claim         amount        amount
  2.1 Georgia Department Of Revenue                                       Last 4 digits of account number                            $9,000.00     $9,000.00       $0.00
        Priority Creditor's Name
        1800 Century Center Blvd Ne                                       When was the debt incurred?                n/a
        Number              Street
                                                                          As of the date you file, the claim is: Check all that
        Ste 2225                                                          apply.
                                                                           Contingent
          Atlanta             Georgia                30345
          City                State                  Zip Code              Unliquidated
          Who incurred the debt? Check one.                                Disputed
               Debtor 1 only
                                                                       Type of PRIORITY unsecured claim:
                 Debtor 2 only
                                                                           Domestic support obligations
                 Debtor 1 and Debtor 2 only
                                                                           Taxes and certain other debts you owe the
                 At least one of the debtors and another                   government
                 Check if this claim relates to a community debt           Claims for death or personal injury while you were
                                                                           intoxicated
          Is the claim subject to offset?                                  Other. Specify
               No
                 Yes
  2.2     Internal Revenue Service                                     Last 4 digits of account number                              $7,000.00    $7,000.00              $0.00
          Priority Creditor's Name
          P.O. Box 7346                                                When was the debt incurred?              n/a
          Number              Street
                                                                       As of the date you file, the claim is: Check all that
                                                                       apply.
                                                                           Contingent
          Philadelphia        Pennsylvania           19101
          City                State                  Zip Code              Unliquidated
          Who incurred the debt? Check one.                                Disputed
               Debtor 1 only
                                                                       Type of PRIORITY unsecured claim:
                 Debtor 2 only
                                                                           Domestic support obligations
                 Debtor 1 and Debtor 2 only
                                                                           Taxes and certain other debts you owe the
                 At least one of the debtors and another                   government
                 Check if this claim relates to a community debt           Claims for death or personal injury while you were
                                                                           intoxicated
          Is the claim subject to offset?                                  Other. Specify
               No
                 Yes
              {initials:codebtor}                                                                                                                   {initials:debtor}

   Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1

  Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                 Page 3 of 18
                 Case 20-71637-pmb                  Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                                      Desc Main
                                                                 Document      Page 5 of 22
Debtor 1 Treasure                           Hutchinson                  Ketchum                         Case number (if known) 20-71637
           First Name                       Middle Name                 Last Name

Part 2:   List All of Your NONPRIORITY Unsecured Claims
3.    Do any creditors have nonpriority unsecured claims against you?
          No. You have nothing to report in this part. Submit this form to the court with your other schedules.
          Yes.
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one priority
   unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1.
   If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority unsecured claims fill out the Continuation
   Page of Part 2.
                                                                                                                                                         Total claim
4.1 Action Cred                                                                     Last 4 digits of account number                                          $150.00
      Nonpriority Creditor's Name
      110 S Church St                                                               When was the debt incurred?               n/a
      Number                Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                         Contingent
                                                                                        Unliquidated
       Center                  Texas                        75935
       City                    State                        Zip Code                    Disputed
       Who incurred the debt? Check one.
            Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
                                                                                        Student loans
             Debtor 2 only
                                                                                        Obligations arising out of a separation agreement or
             Debtor 1 and Debtor 2 only                                                 divorce that you did not report as priority claims
             At least one of the debtors and another                                    Debts to pension or profit-sharing plans, and other similar
                                                                                        debts
             Check if this claim relates to a community debt                            Other. Specify                Other
       Is the claim subject to offset?
            No
             Yes
4.2    BigBear Restoration                                                          Last 4 digits of account number         -STR                              $1,192.71
       Nonpriority Creditor's Name
       P.O. Box 491                                                                 When was the debt incurred?         11/02/2020
       Number                Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
                                                                                        Unliquidated
       Dallas                  Georgia                      30132
       City                    State                        Zip Code                    Disputed
       Who incurred the debt? Check one.
            Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
                                                                                        Student loans
             Debtor 2 only
                                                                                        Obligations arising out of a separation agreement or
             Debtor 1 and Debtor 2 only                                                 divorce that you did not report as priority claims
             At least one of the debtors and another                                    Debts to pension or profit-sharing plans, and other similar
                                                                                        debts
             Check if this claim relates to a community debt                            Other. Specify           Consumer Debt
       Is the claim subject to offset?
            No
             Yes
4.3    Capital One Bank Usa N                                                       Last 4 digits of account number         7436                               $470.00
       Nonpriority Creditor's Name
       P.O. Box 85520                                                               When was the debt incurred?            9/2015
       Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
       Richmond                Virginia                     23285
                                                                                        Unliquidated
       City                    State                        Zip Code
       Who incurred the debt? Check one.                                                Disputed
            Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
             Debtor 2 only
                                                                                        Student loans
             Debtor 1 and Debtor 2 only                                                 Obligations arising out of a separation agreement or
             At least one of the debtors and another                                    divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
             Check if this claim relates to a community debt                            debts
       Is the claim subject to offset?                                                  Other. Specify              CreditCard
            No
               Yes
          {initials:codebtor}                                                                                                                       {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 2
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                   Page 4 of 18
                 Case 20-71637-pmb                 Doc 14         Filed 03/17/21 Entered 03/17/21 11:16:05                                    Desc Main
                                                                 Document      Page 6 of 22
Debtor 1 Treasure                           Hutchinson                 Ketchum                         Case number (if known) 20-71637
           First Name                       Middle Name                Last Name

Part 2:   Your NONPRIORITY Unsecured Claims - Continuation Page
      After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                          Total claim
4.4   Capital One Bank Usa N                                                       Last 4 digits of account number         9594                              $336.00
      Nonpriority Creditor's Name
      P.O. Box 85520                                                               When was the debt incurred?           12/2019
      Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
      Richmond                Virginia                      23285
                                                                                       Unliquidated
      City                    State                         Zip Code
      Who incurred the debt? Check one.                                                Disputed
           Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
             Debtor 2 only
                                                                                       Student loans
             Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
             At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
             Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                  Other. Specify              CreditCard
           No
             Yes
4.5   Capital One Bank Usa N                                                       Last 4 digits of account number         7952                                $0.00
      Nonpriority Creditor's Name
      P.O. Box 85520                                                               When was the debt incurred?           11/2009
      Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
      Richmond                Virginia                      23285
                                                                                       Unliquidated
      City                    State                         Zip Code
      Who incurred the debt? Check one.                                                Disputed
           Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
             Debtor 2 only
                                                                                       Student loans
             Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
             At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
             Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                  Other. Specify              CreditCard
           No
             Yes
4.6   Feb-Retail                                                                   Last 4 digits of account number         0006                                $0.00
      Nonpriority Creditor's Name
      3175 Commercial Ave                                                          When was the debt incurred?           10/2014
      Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Ste 201
                                                                                       Contingent
      Northbrook              Illinois                      60062
                                                                                       Unliquidated
      City                    State                         Zip Code
      Who incurred the debt? Check one.                                                Disputed
           Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
             Debtor 2 only
                                                                                       Student loans
             Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
             At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
             Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                  Other. Specify              CreditCard
           No
             Yes




          {initials:codebtor}                                                                                                                     {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 3
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                 Page 5 of 18
                 Case 20-71637-pmb                 Doc 14         Filed 03/17/21 Entered 03/17/21 11:16:05                                    Desc Main
                                                                 Document      Page 7 of 22
Debtor 1 Treasure                           Hutchinson                 Ketchum                         Case number (if known) 20-71637
           First Name                       Middle Name                Last Name

Part 2:   Your NONPRIORITY Unsecured Claims - Continuation Page
      After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                          Total claim
4.7   Fed Loan Serv                                                                Last 4 digits of account number         0007                           $86,071.00
      Nonpriority Creditor's Name
      P.O. Box 69184                                                               When was the debt incurred?            1/2017
      Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
      Harrisburg              Pennsylvania                  17106
                                                                                       Unliquidated
      City                    State                         Zip Code
      Who incurred the debt? Check one.                                                Disputed
           Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
             Debtor 2 only
                                                                                       Student loans
             Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
             At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
             Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                  Other. Specify
           No
             Yes
4.8   Fed Loan Serv                                                                Last 4 digits of account number         0002                                $0.00
      Nonpriority Creditor's Name
      P.O. Box 69184                                                               When was the debt incurred?            7/2001
      Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
      Harrisburg              Pennsylvania                  17106
                                                                                       Unliquidated
      City                    State                         Zip Code
      Who incurred the debt? Check one.                                                Disputed
           Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
             Debtor 2 only
                                                                                       Student loans
             Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
             At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
             Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                  Other. Specify
           No
             Yes
4.9   Fed Loan Serv                                                                Last 4 digits of account number         0001                                $0.00
      Nonpriority Creditor's Name
      P.O. Box 69184                                                               When was the debt incurred?            4/1989
      Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
      Harrisburg              Pennsylvania                  17106
                                                                                       Unliquidated
      City                    State                         Zip Code
      Who incurred the debt? Check one.                                                Disputed
           Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
             Debtor 2 only
                                                                                       Student loans
             Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
             At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
             Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                  Other. Specify
           No
             Yes




          {initials:codebtor}                                                                                                                     {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 4
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                 Page 6 of 18
                 Case 20-71637-pmb                  Doc 14         Filed 03/17/21 Entered 03/17/21 11:16:05                                   Desc Main
                                                                  Document      Page 8 of 22
Debtor 1 Treasure                            Hutchinson                 Ketchum                        Case number (if known) 20-71637
           First Name                        Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.10      Fed Loan Serv                                                             Last 4 digits of account number         0003                                 $0.00
          Nonpriority Creditor's Name
          P.O. Box 69184                                                            When was the debt incurred?            4/2014
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Harrisburg              Pennsylvania               17106
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify
               No
               Yes
4.11      Fed Loan Serv                                                             Last 4 digits of account number         0006                                 $0.00
          Nonpriority Creditor's Name
          P.O. Box 69184                                                            When was the debt incurred?           11/2014
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Harrisburg              Pennsylvania               17106
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify
               No
               Yes
4.12      Fed Loan Serv                                                             Last 4 digits of account number         0005                                 $0.00
          Nonpriority Creditor's Name
          P.O. Box 69184                                                            When was the debt incurred?           11/2014
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Harrisburg              Pennsylvania               17106
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify
               No
               Yes




          {initials:codebtor}                                                                                                                      {initials:debtor}

 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 5
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                  Page 7 of 18
                 Case 20-71637-pmb                  Doc 14         Filed 03/17/21 Entered 03/17/21 11:16:05                                   Desc Main
                                                                  Document      Page 9 of 22
Debtor 1 Treasure                            Hutchinson                 Ketchum                        Case number (if known) 20-71637
           First Name                        Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.13      First Premier Bank                                                        Last 4 digits of account number         0628                              $765.00
          Nonpriority Creditor's Name
          601 S Minnesota Ave                                                       When was the debt incurred?            1/2020
          Number         Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Sioux Falls             South Dakota               57104
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify              CreditCard
               No
               Yes
4.14      I.c. System, Inc                                                          Last 4 digits of account number         9440                              $211.00
          Nonpriority Creditor's Name
          PO BOX 64378                                                              When was the debt incurred?            6/2020
          Number         Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          SAINT PAUL              Minnesota                  55164
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                                                  001 Collection; Collecting for
                                                                                                          ORIGINAL CREDITOR: ATT U-
               No                                                                       Other. Specify                VERSE
               Yes
4.15      Loud Security Systems, Inc                                                Last 4 digits of account number                                          $1,534.00
          Nonpriority Creditor's Name
          975 Cobb Place Blvd.                                                      When was the debt incurred?              n/a
          Number                Street
                                                                                    As of the date you file, the claim is: Check all that apply.
          Ste. 317
                                                                                        Contingent
                                                                                        Unliquidated
          Kennesaw                Georgia                    30144
          City                    State                      Zip Code                   Disputed
          Who incurred the debt? Check one.
               Debtor 1 only                                                        Type of NONPRIORITY unsecured claim:
                                                                                        Student loans
               Debtor 2 only
                                                                                        Obligations arising out of a separation agreement or
               Debtor 1 and Debtor 2 only                                               divorce that you did not report as priority claims
               At least one of the debtors and another                                  Debts to pension or profit-sharing plans, and other similar
                                                                                        debts
               Check if this claim relates to a community debt                          Other. Specify                Other
          Is the claim subject to offset?
               No
               Yes




          {initials:codebtor}                                                                                                                      {initials:debtor}

 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 6
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                  Page 8 of 18
                 Case 20-71637-pmb                  Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                                    Desc Main
                                                                 Document     Page 10 of 22
Debtor 1 Treasure                            Hutchinson                 Ketchum                        Case number (if known) 20-71637
           First Name                        Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.16      Merrick Bk                                                                Last 4 digits of account number         0606                                 $0.00
          Nonpriority Creditor's Name
          10705 S Jordan Gateway Suite 200                                          When was the debt incurred?            1/2016
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          South Jordan            Utah                       84095
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify              CreditCard
               No
               Yes
4.17      MOREHOUSE ED                                                              Last 4 digits of account number         R17A                                 $0.00
          Nonpriority Creditor's Name
          PO BOX 3176 WINSTON                                                       When was the debt incurred?            5/1989
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          SALEM                   North Carolina             27102
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify
               No
               Yes
4.18      Nelnet Lns                                                                Last 4 digits of account number         8174                                 $0.00
          Nonpriority Creditor's Name
          3015 S Parker Rd Suite 400                                                When was the debt incurred?            5/2001
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Aurora                  Colorado                   80014
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify
               No
               Yes




          {initials:codebtor}                                                                                                                      {initials:debtor}

 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 7
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                  Page 9 of 18
                 Case 20-71637-pmb                  Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                                    Desc Main
                                                                 Document     Page 11 of 22
Debtor 1 Treasure                            Hutchinson                 Ketchum                        Case number (if known) 20-71637
           First Name                        Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.19      Nelnet Lns                                                                Last 4 digits of account number         8074                                 $0.00
          Nonpriority Creditor's Name
          3015 S Parker Rd Suite 400                                                When was the debt incurred?            5/2001
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Aurora                  Colorado                   80014
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify
               No
               Yes
4.20      Peachtree Immediate Care                                                  Last 4 digits of account number                                             $94.00
          Nonpriority Creditor's Name
          3720 Holcomb Bridge Rd                                                    When was the debt incurred?              n/a
          Number                Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
                                                                                        Unliquidated
          Peachtree Cor           Georgia                    30092
          City                    State                      Zip Code                   Disputed
          Who incurred the debt? Check one.
               Debtor 1 only                                                        Type of NONPRIORITY unsecured claim:
                                                                                        Student loans
               Debtor 2 only
                                                                                        Obligations arising out of a separation agreement or
               Debtor 1 and Debtor 2 only                                               divorce that you did not report as priority claims
               At least one of the debtors and another                                  Debts to pension or profit-sharing plans, and other similar
                                                                                        debts
               Check if this claim relates to a community debt                          Other. Specify                Other
          Is the claim subject to offset?
               No
               Yes
4.21      Propath                                                                   Last 4 digits of account number                                           $365.00
          Nonpriority Creditor's Name
          P.O. Box 660811                                                           When was the debt incurred?              n/a
          Number                Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
                                                                                        Unliquidated
          Dallas                  Texas                      75266
          City                    State                      Zip Code                   Disputed
          Who incurred the debt? Check one.
               Debtor 1 only                                                        Type of NONPRIORITY unsecured claim:
                                                                                        Student loans
               Debtor 2 only
                                                                                        Obligations arising out of a separation agreement or
               Debtor 1 and Debtor 2 only                                               divorce that you did not report as priority claims
               At least one of the debtors and another                                  Debts to pension or profit-sharing plans, and other similar
                                                                                        debts
               Check if this claim relates to a community debt                          Other. Specify                Other
          Is the claim subject to offset?
               No
               Yes




          {initials:codebtor}                                                                                                                      {initials:debtor}

 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 8
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                  Page 10 of 18
                 Case 20-71637-pmb                  Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                                    Desc Main
                                                                 Document     Page 12 of 22
Debtor 1 Treasure                            Hutchinson                 Ketchum                        Case number (if known) 20-71637
           First Name                        Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.22      Quantum Radiology                                                         Last 4 digits of account number                                             $26.00
          Nonpriority Creditor's Name
          P.O. Box 742625                                                           When was the debt incurred?              n/a
          Number                Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
                                                                                        Unliquidated
          Atlanta                 Georgia                    30374
          City                    State                      Zip Code                   Disputed
          Who incurred the debt? Check one.
               Debtor 1 only                                                        Type of NONPRIORITY unsecured claim:
                                                                                        Student loans
               Debtor 2 only
                                                                                        Obligations arising out of a separation agreement or
               Debtor 1 and Debtor 2 only                                               divorce that you did not report as priority claims
               At least one of the debtors and another                                  Debts to pension or profit-sharing plans, and other similar
                                                                                        debts
               Check if this claim relates to a community debt                          Other. Specify                Other
          Is the claim subject to offset?
               No
               Yes
4.23      Regfinga                                                                  Last 4 digits of account number         8301                             $1,889.00
          Nonpriority Creditor's Name
          2768 Cumberland Blvd Se                                                   When was the debt incurred?            7/2020
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Smyrna                  Georgia                    30080
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify        17 InstallmentLoan
               No
               Yes
4.24      Regfinga                                                                  Last 4 digits of account number         6149                             $1,805.00
          Nonpriority Creditor's Name
          2768 Cumberland Blvd Se                                                   When was the debt incurred?            8/2020
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Smyrna                  Georgia                    30080
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify        17 InstallmentLoan
               No
               Yes




          {initials:codebtor}                                                                                                                      {initials:debtor}

 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 9
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                  Page 11 of 18
                 Case 20-71637-pmb                  Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                                    Desc Main
                                                                 Document     Page 13 of 22
Debtor 1 Treasure                            Hutchinson                 Ketchum                        Case number (if known) 20-71637
           First Name                        Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.25      Regfinga                                                                  Last 4 digits of account number         6209                                 $0.00
          Nonpriority Creditor's Name
          2768 Cumberland Blvd Se                                                   When was the debt incurred?            9/2018
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Smyrna                  Georgia                    30080
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify        15 InstallmentLoan
               No
               Yes
4.26      Regfinga                                                                  Last 4 digits of account number         0648                                 $0.00
          Nonpriority Creditor's Name
          2768 Cumberland Blvd Se                                                   When was the debt incurred?           12/2018
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Smyrna                  Georgia                    30080
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify        17 InstallmentLoan
               No
               Yes
4.27      Regfinga                                                                  Last 4 digits of account number         5416                                 $0.00
          Nonpriority Creditor's Name
          2768 Cumberland Blvd Se                                                   When was the debt incurred?           10/2019
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Smyrna                  Georgia                    30080
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify        17 InstallmentLoan
               No
               Yes




          {initials:codebtor}                                                                                                                      {initials:debtor}

 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 10
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                  Page 12 of 18
                 Case 20-71637-pmb                  Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                                    Desc Main
                                                                 Document     Page 14 of 22
Debtor 1 Treasure                            Hutchinson                 Ketchum                        Case number (if known) 20-71637
           First Name                        Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.28      Regfinga                                                                  Last 4 digits of account number         6796                                 $0.00
          Nonpriority Creditor's Name
          2768 Cumberland Blvd Se                                                   When was the debt incurred?            7/2020
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Smyrna                  Georgia                    30080
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify        13 InstallmentLoan
               No
               Yes
4.29      Republic Finance                                                          Last 4 digits of account number         6712                                 $0.00
          Nonpriority Creditor's Name
          4450 Hugh Howell Rd Ste 15                                                When was the debt incurred?            3/2016
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Tucker                  Georgia                    30084
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify        030 InstallmentLoan
               No
               Yes
4.30      Republic Finance                                                          Last 4 digits of account number         2412                                 $0.00
          Nonpriority Creditor's Name
          4450 Hugh Howell Rd Ste 15                                                When was the debt incurred?            3/2016
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Tucker                  Georgia                    30084
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify        018 InstallmentLoan
               No
               Yes




          {initials:codebtor}                                                                                                                      {initials:debtor}

 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 11
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                  Page 13 of 18
                 Case 20-71637-pmb                  Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                                    Desc Main
                                                                 Document     Page 15 of 22
Debtor 1 Treasure                            Hutchinson                 Ketchum                        Case number (if known) 20-71637
           First Name                        Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.31      Republic Finance                                                          Last 4 digits of account number         8411                                 $0.00
          Nonpriority Creditor's Name
          4450 Hugh Howell Rd Ste 15                                                When was the debt incurred?           12/2016
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Tucker                  Georgia                    30084
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify        036 InstallmentLoan
               No
               Yes
4.32      Syncb/Care Credit                                                         Last 4 digits of account number         2509                              $572.00
          Nonpriority Creditor's Name
          P.O. Box 965036                                                           When was the debt incurred?           11/2015
          Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
          Orlando                 Florida                    32896
                                                                                        Unliquidated
          City                    State                      Zip Code
          Who incurred the debt? Check one.                                             Disputed
               Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
               Debtor 2 only
                                                                                        Student loans
               Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
               At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
               Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                               Other. Specify              CreditCard
               No
               Yes
4.33      The Bortolazzo Group                                                      Last 4 digits of account number                                           $621.00
          Nonpriority Creditor's Name
          P.O. Box 5518                                                             When was the debt incurred?              n/a
          Number                Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
                                                                                        Unliquidated
          Athens                  Georgia                    30604
          City                    State                      Zip Code                   Disputed
          Who incurred the debt? Check one.
               Debtor 1 only                                                        Type of NONPRIORITY unsecured claim:
                                                                                        Student loans
               Debtor 2 only
                                                                                        Obligations arising out of a separation agreement or
               Debtor 1 and Debtor 2 only                                               divorce that you did not report as priority claims
               At least one of the debtors and another                                  Debts to pension or profit-sharing plans, and other similar
                                                                                        debts
               Check if this claim relates to a community debt                          Other. Specify                Other
          Is the claim subject to offset?
               No
               Yes




          {initials:codebtor}                                                                                                                      {initials:debtor}

 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 12
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                  Page 14 of 18
                 Case 20-71637-pmb                  Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                                    Desc Main
                                                                 Document     Page 16 of 22
Debtor 1 Treasure                            Hutchinson                 Ketchum                        Case number (if known) 20-71637
           First Name                        Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.34      Wellstar Health System                                                    Last 4 digits of account number                                          $1,038.00
          Nonpriority Creditor's Name
          805 Sandy Plains Road                                                     When was the debt incurred?              n/a
          Number                Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
                                                                                        Unliquidated
          Marietta                Georgia                    30066
          City                    State                      Zip Code                   Disputed
          Who incurred the debt? Check one.
               Debtor 1 only                                                        Type of NONPRIORITY unsecured claim:
                                                                                        Student loans
               Debtor 2 only
                                                                                        Obligations arising out of a separation agreement or
               Debtor 1 and Debtor 2 only                                               divorce that you did not report as priority claims
               At least one of the debtors and another                                  Debts to pension or profit-sharing plans, and other similar
                                                                                        debts
               Check if this claim relates to a community debt                          Other. Specify                Other
          Is the claim subject to offset?
               No
               Yes
4.35      Wellstar Health System                                                    Last 4 digits of account number                                             $88.00
          Nonpriority Creditor's Name
          805 Sandy Plains Road                                                     When was the debt incurred?              n/a
          Number                Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
                                                                                        Unliquidated
          Marietta                Georgia                    30066
          City                    State                      Zip Code                   Disputed
          Who incurred the debt? Check one.
               Debtor 1 only                                                        Type of NONPRIORITY unsecured claim:
                                                                                        Student loans
               Debtor 2 only
                                                                                        Obligations arising out of a separation agreement or
               Debtor 1 and Debtor 2 only                                               divorce that you did not report as priority claims
               At least one of the debtors and another                                  Debts to pension or profit-sharing plans, and other similar
                                                                                        debts
               Check if this claim relates to a community debt                          Other. Specify                Other
          Is the claim subject to offset?
               No
               Yes




          {initials:codebtor}                                                                                                                      {initials:debtor}

 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 13
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                                  Page 15 of 18
                 Case 20-71637-pmb                Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                                 Desc Main
                                                               Document     Page 17 of 22
Debtor 1 Treasure                          Hutchinson                 Ketchum                    Case number (if known) 20-71637
           First Name                      Middle Name                Last Name

Part 3:   List Others to Be Notified About a Debt That You Already Listed

5.   Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a
     collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the
     collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional
     creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

     Internal Revenue Service - Atl
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     401 W Peachtree St. NW, Stop 334-D                                Line 2.2           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number    Street                                                                     one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia          30308                 Last 4 digits of account number
     City                       State            Zip Code
     Office Of The United States Trustee
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     75 Ted Turner Dr Sw                                               Line 2.2           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number     Street                                                                    one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia          30303                 Last 4 digits of account number
     City                       State            Zip Code
     Special Assistant U.S. Attorney
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     401 W. Peachtree Street, NW, STOP 1000-D, Suite 600               Line 2.2           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number     Street                                                                    one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia          30308                 Last 4 digits of account number
     City                       State            Zip Code
     Department Of Justice, Tax Division
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     75 Ted Turner Drive Sw                                            Line 2.2           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number     Street                                                                    one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia          30303                 Last 4 digits of account number
     City                       State            Zip Code
     Office Of The Attorney General - Atlanta
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     40 Capitol Sq Sw                                                  Line 2.1           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number      Street                                                                   one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia          30334                 Last 4 digits of account number
     City                       State            Zip Code




          {initials:codebtor}                                                                                                               {initials:debtor}

 Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                             page 14
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                           Page 16 of 18
                 Case 20-71637-pmb                    Doc 14        Filed 03/17/21 Entered 03/17/21 11:16:05                           Desc Main
                                                                   Document     Page 18 of 22
Debtor 1 Treasure                              Hutchinson                 Ketchum                    Case number (if known) 20-71637
           First Name                          Middle Name                Last Name

Part 4:   Add the Amounts for Each Type of Unsecured Claim
6.
     Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
     Add the amounts for each type of unsecured claim.


                                                                                                Total claims

                                                                                                      $0.00
Total claims            6a. Domestic support obligations.                                 6a.
from Part 1
                                                                                                   $16,000.00
                        6b. Taxes and certain other debts you owe the government          6b.

                        6c. Claims for death or personal injury while you were            6c.         $0.00
                            intoxicated
                                                                                                      $0.00
                        6d. Other. Add all other priority unsecured claims. Write that    6d.
                            amount here.
                                                                                                   $16,000.00
                        6e. Total. Add lines 6a through 6d.                               6e.


                                                                                                Total claims

                                                                                                   $86,071.00
Total claims            6f. Student loans                                                 6f.
from Part 2
                        6g. Obligations arising out of a separation agreement or          6g.         $0.00
                            divorce that you did not report as priority claims

                                                                                                      $0.00
                        6h. Debts to pension or profit-sharing plans, and other similar   6h.
                            debts

                                                                                                   $11,156.71
                        6i. Other. Add all other nonpriority unsecured claims. Write      6i.
                            that amount here.

                        6j. Total. Add lines 6f through 6i.                               6j.      $97,227.71




          {initials:codebtor}                                                                                                           {initials:debtor}

 Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 15
Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                       Page 17 of 18
                       Case 20-71637-pmb            Doc 14     Filed 03/17/21 Entered 03/17/21 11:16:05                                     Desc Main
                                                              Document     Page 19 of 22
 Fill in this information to identify your case:
 Debtor 1                Treasure                   Hutchinson            Ketchum
                         First Name                 Middle Name           Last Name
 Debtor 2                Thomas                                           Ketchum
 (Spouse, if filing)     First Name                 Middle Name           Last Name
 United States Bankruptcy Court for the:     Northern                District of Georgia
                                                                                 (State)
 Case number             20-71637
 (If known)
                                                                                                                                                       Check if this is an
Official Form 106Dec                                                                                                                                   amended filing


Declaration About an Individual Debtor's Schedules - Amended                                                                                                         12/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.

 Part 1:       Sign Below

       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

               No
              Yes. Name of person                                          Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                           Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

 û Signature
    {signature:debtor}
             of Debtor 1
                                                                                  û Signature
                                                                                     {signature:codebtor}
                                                                                              of Debtor 2

             03/16/2021
       Date {date:debtor____________}                                                        03/16/2021
                                                                                       Date {date:codebtor___________}
             MM/DD/YYYY                                                                      MM/DD/YYYY




              {initials:codebtor}                                                                                                            {initials:debtor}

   Official Form 106Dec                                 Declaration About an Individual Debtor's Schedules                                               page 1


  Document Ref: GD5PJ-NAR3Q-EZC8X-8CR2S                                                                                                                          Page 18 of 18
Case 20-71637-pmb   Doc 14    Filed 03/17/21 Entered 03/17/21 11:16:05   Desc Main
                             Document     Page 20 of 22
Case 20-71637-pmb   Doc 14    Filed 03/17/21 Entered 03/17/21 11:16:05   Desc Main
                             Document     Page 21 of 22
Case 20-71637-pmb     Doc 14    Filed 03/17/21 Entered 03/17/21 11:16:05   Desc Main
                               Document     Page 22 of 22


SUPPLEMENTAL CREDITOR MATRIX

BigBear Restoration
P.O. Box 491
Dallas, GA 30132
